Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The application dated 12/3/2020 was received and considered.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0324218 A1 to Duren et al. (Duren) in view of US 7,231,180 B2 to Benson et al. (Benson).
Regarding claim 1, Duren discloses a sensor network, the aircraft sensor network comprising: a plurality of wireless nodes (Fig. 2, node 22, node 23); wherein a first wireless node of the plurality of wireless nodes is arranged to communicate with at least one other wireless node of the plurality of wireless nodes (node 23 broadcasts message, node 22 receives message, ¶11; node also receives a new key from a central authority used to communicate with other nodes, ¶13) via a secure communications channel (message is encrypted, ¶11; additionally, new key received in rekey message, where the new key is used to communicate with other nodes), on the basis of a control message received at the first wireless node (receiving node validates message, adds sending node to trust list, ¶11; also receives rekey message); and wherein the at least one other wireless node of the plurality of wireless nodes in the sensor network is arranged to perform an operation on the basis of the control message (receiving node validates message, adds sending node to trust list, ¶11; further, after rekey message, new key is used, ¶13).  Duren lacks an aircraft sensor network.  However, Benson teaches that it was known to utilize wireless nodes in communication via a sensor network in an aircraft environment (col. 2, lines 24-29 and lines 38-49).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor network of Duren to operate in an aircraft environment.  One of ordinary skill in the art would have been motivated to perform such a modification to utilize known aircraft sensor networks with inter-sensor communication security.  
Regarding claim 11, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale. 
Regarding claim 16, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale. 
Regarding claim 17, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale. 
Regarding claim 2, Duren discloses wherein the first wireless node is arranged to receive the control message and one or more cryptographic keys from a remote computing device (central authority, ¶13).
Regarding claim 3, Duren discloses wherein the secure communications channel is secured by at least one of the one or more cryptographic keys (rekey messages are encrypted, ¶13).  
Regarding claim 4, Duren discloses wherein the first wireless node is arranged to communicate, via the secure communications channel, one or more replacement cryptographic keys for replacing at least one of the one or more cryptographic keys (nodes are configured communicate updated encryption key, as per previous iteration, ¶13).
Regarding claim 5, Duren discloses wherein the operation comprises a configuration operation to use at least one of the one or more replacement cryptographic keys in place of the at least one of the one or more cryptographic keys (Duren, ¶13, teaches replacing a key with a new key).
Regarding claim 6, Duren discloses wherein the configuration operation comprises causing the at least one other of the plurality of wireless nodes to send the at least one replacement cryptographic key to one or more of the plurality of wireless nodes (propagate new key to neighboring nodes, Duren, ¶13).
Regarding claim 7, Duren discloses wherein the sensor network is arranged to secure the secure communications channel using the at least one replacement cryptographic key (rekeying command is utilized to update the key, ¶13, where the key is used for traffic encryption, ¶4).  
Regarding claim 8, Duren discloses wherein the control message comprises either a request for data stored on the sensor network to be sent to the first wireless node or an instruction to replace at least one of the one or more cryptographic keys with at least one of the one or more replacement cryptographic keys (message to replace cryptographic key with effective time, ¶13). 
Regarding claims 9-10, Duren, as modified, lacks wherein the operation comprises communicating the data to the first wireless node via the secure communications channel.  However, as discussed above, Benson teaches that it was known to utilize wireless nodes in communication via a sensor network in an aircraft environment (col. 2, lines 24-29 and lines 38-49), including recording sensor data from the sensor network (col. 2, lines 32-34 and lines 50-55).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor network of Duren to operate in an aircraft environment and as such, include a message requesting sensor data via the secure communications channel.  One of ordinary skill in the art would have been motivated to perform such a modification to utilize known aircraft sensor networks with inter-sensor communication security.
Regarding claim 12, Duren discloses a communications interface for interfacing with a communications channel other than the secure communications channel (communicating with central authority, ¶13).  
Regarding claim 13, Duren, as modified, discloses the aircraft wireless node being arranged to: communicate, via the secure communications channel, with at least one other wireless node of the plurality of wireless nodes of the sensor network (propagating new key, ¶13); and perform an operation based on the communication via the secure communications channel, the operation being on the basis of a control message received at the at least one other wireless node (propagating new key based on received rekey message, ¶13).  
Regarding claim 14, Duren discloses the aircraft wireless node being configured to send one or more cryptographic keys to a remote computing device (send keys to other nodes, ¶13) over a communications channel on receipt of a request for the one or more cryptographic keys (propagate rekey messages based on rekey message from central authority, ¶13).  
Regarding claim 18, Duren discloses communicating one or more cryptographic keys to the first wireless node (rekey message for trusted node, ¶13).  
Regarding claim 19, Duren discloses a computing device performing the communicating of the control message (performed by central authority, ¶13) and the communicating of the one or more cryptographic keys (performed by wireless node, ¶13).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Duren and Benson, as applied to claim 14 above, in further view of US 2011/0211699 Al to Ma et al. (Ma).
Regarding claim 15, Duren, as modified, lacks a first storage for storing a first cryptographic key and a second storage for storing a second cryptographic key wherein the first storage and second storage are isolated from each other.  However, Ma teaches that it was known to enable security domains on wireless devices (¶38), including a domain for an application provider’s public authentication key (¶57), where the security domains represent separate entities that can include individually-managed cryptographic keys (¶39) and where the security domains ensure security by providing isolation of one domain to the other (¶59).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Duren such that the wireless node includes a first storage for storing a first cryptographic key (as per Duren) and a second storage for storing a second cryptographic key (for example, the application provider of Ma) wherein the first storage and second storage are isolated from each other.  One of ordinary skill in the art would have been motivated to perform such a modification to allow the sensors and providers to manage a portion of the sensors separately, as taught by Ma.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Duren and Benson, as applied to claim 18 above, in further view of US 2014/0226821 A1 to Kurdziel et al. (Kurdziel).
Regarding claim 20, Duren, as modified, teaches propagating a key from a central authority to an established node and then from the established node to a child node, and hence lacks retrieving the one or more cryptographic keys from a second wireless node in the sensor network, prior to the communicating of the one or more cryptographic keys to the first wireless node.  However, Kurdziel teaches a similar method of using trusted nodes in a network to propagate a key, where the key travels from the root to child nodes, then from the child nodes to their child nodes, and then from those nodes to further child nodes (Fig. 1, ¶27).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Duren, as modified, to include retrieving the one or more cryptographic keys from a second wireless node in the sensor network, prior to the communicating of the one or more cryptographic keys to the first wireless node (in other words a node receiving a key from an established node, and then further propagating the key to additional child nodes).  One of ordinary skill in the art would have been motivated to perform such a modification to efficiently distribute the key to a large network, as taught by Kurdziel. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No. 10,858,121 B2, per the table below. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patent claims, with further discussion provided in the table below.  Additionally, it is noted that a skilled artisan would have found removal of limitations from the patent claims to achieve the instant claims would have been obvious for reasons of breadth.
17/111,139
10,858,121 B2
1
1
2
1
3
1
4
1
5
2
6
3
7
4
8
5
9
6
10
7
11
1 – The instant claim is directed to a node, where the patent claim is directed to a network of nodes.  However, a skilled artisan would understand that the functionality of the node of the instant claim is included in the recitation of the system of nodes of the patent and thus would have been considered an obvious variation.
12
1 – see also discussion of instant claim 11 above.
13
1 – see also discussion of instant claim 11 above.
14
1 – see also discussion of instant claim 11 above.
15
1 – see also discussion of instant claim 11 above.
16
1 – The instant claim is directed to an aircraft comprising a node, where the patent claim is directed to a network of nodes.  However, a skilled artisan would understand that the functionality of the node of the claimed aircraft of the instant claim is included in the recitation of the system of nodes of the patent and thus would have been considered an obvious variation.
17
1 – The instant claim is directed to a method of operating a network of nodes, where the patent claim is directed to a network of nodes.  However, a skilled artisan would understand that the process of the of the node of the instant claim is included in the recitation of the system of nodes of the patent and thus would have been considered an obvious variation.
18
1 – see also discussion of instant claim 17 above.
19
1 – see also discussion of instant claim 17 above.
20
1 – see also discussion of instant claim 17 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841. The examiner can normally be reached Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
July 11, 2022